Title: To Thomas Jefferson from Nathan Burrowes, 30 November 1801
From: Burrowes, Nathan
To: Jefferson, Thomas


Dear Sir
Lexington Kent 30th Novm 1801
Excuse this intrusion. In addressing this scrol to you, And my presumption in aspiring to a situation which from my obscurity and abilities—I can scarcely hope for—I trust you will excuse this liberty—
I asure you I am actuated by the dictates of an honest heart, deaply impres’d with a sense of your eminent Virtues and Patriotism—
I wrote a letter about a year ago of nearly the same purports as the present Wherein in I anticipated your present elevated Situation with infinate pleasure—(Because in placing you there was the payment of a moiety due to your merit, And a faint acknowledgement of your preemminent Services in the cause of humanity, and National affairs) But declined forwarding it on reflecting, that your numerous, Subordinate offices might (Either of them) Be much better fil’d than by me—A juster reward of merit—and relief to the more indigent—But from adverse fortune, and the averice of man, I am desirous of droping all commurtial intercourse with them (At least untill I become better acquainted with their general disposetions.) And being a subordinate of, And nearer Allied to you—Under a republican Chief, I could serve any where with chearfulness, and pleasure. But the reverse I could not—The terror loss and efforts of my Parents in opposing the base incroachments of a proud Tyrant on our Liberties—With their ravages and slaughter is so ingraved on my mind, That it can never be errac’d, Altho I was but an infant—
I wish my abilities could intitle me to a Situation, in either the Army or Navy or else where, that, I might serve my Country, and gain a comfortable subsistance—And thereby become better acquainted with you whome, I love and respect as a Farther, And view as the Chaste Guardian of the good people of the United States—
I am Dear Sir with great Esteeme Your Most Obdnt Hbl St
Nathan Burrowes
PS it may perhaps be properly in form to apply to the Secretary of War for Commissions, But from my little knowledge of him, I rest my hopes with you knowing that where fullness is nothing is lacking
N B
